Citation Nr: 1748069	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease. 

5.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which assigned a 50 percent rating for PTSD effective November 22, 2011 and granted service connection for coronary artery disease with a 10 percent initial rating.  

A July 2013 rating decision from the St. Paul, Minnesota regional office denied entitlement to TDIU.  

Previously, an August 2007 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal the decision.  The Veteran requested to reopen his claim.  The April 2012 rating decision reopened the claim but denied the claim on the merits.  Although the RO reopened the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of entitlement to an increased rating for PTSD, an increased rating for coronary artery disease and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed rating decision, dated August 2007, service connection for bilateral hearing loss was denied.

2.  The evidence received since the August 2007 rating decision, is new and material; in that, it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral hearing loss did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran's service connection claim for bilateral hearing loss was initially denied by an August 2007 rating decision based on a finding that the disability was not incurred during a period of active duty service, within one year of separation from the Veteran's service, or shown to be related to his service.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

The Veteran's current appeal stems from November 2011 request to reopen his previously denied claim of service connection for bilateral hearing loss.
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States the newly submitted evidence, combined with VA assistance Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Evidence received since the August 2007 rating decision includes a private nexus opinion dated December 2011 indicating that the Veteran's bilateral hearing disability "maybe [sic] a result of direct exposure to loud combat noise."  The evidence is new in that it was not previously considered.  It is also material insofar as it suggests a relationship between the Veteran's disability and noise exposure in service.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for bilateral hearing loss is reopened. 

Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Bilateral sensorineural hearing loss is a chronic disease within the meaning of 38 C.F.R. §3.309.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

The Veteran contends that his current hearing loss is due to acoustic trauma in service while serving as an infantryman during combat service.  See May 2007 VA Examination Report.  The Board notes that noise exposure is consistent with the duties and circumstances described in the Veteran's personnel records.  As such, the Board concedes the occurrence of the in-service acoustic trauma. 

The record is also clear that the Veteran has a current hearing loss disability.  See April 2007 VA Examination.  The remaining issue in dispute is whether the Veteran's hearing loss was incurred in service or manifested to a compensable degree within one year of service.  

The Veteran's service treatment records are silent for complaints or treatment for hearing loss in service.  At separation, a clinical evaluation showed normal ears.  The Veteran also denied ear trouble and hearing loss.  At separation the Veteran's puretone thresholds were as follows: 


500
1000
2000
3000
4000
Right
5
5
5
0
5
Left
5
5
5
0
5

Notably, the Veteran's audiological examination showed improved hearing compared to his induction examination, which was as follows: 


500
1000
2000
3000
4000
Right
5
5
5
0
26
Left
15
10
15
0
30

The Veteran was afforded a VA audiological evaluation in May 2007.  The Veteran denied wearing ear protection in service.  He reported working as a telephone serviceman since discharge and denied occupational or recreational noise exposure.  The Veteran reported that his mother has hearing loss and he had earaches as a child. 
 
The examiner opined that the Veteran's current hearing loss disability is less likely than not caused by or related to noise exposure in service.  The examiner noted that the Veteran's hearing testing at induction showed normal thresholds with exception of mild loss at 4000 Hz in the left ear and that separation testing indicated normal hearing thresholds bilaterally.  

The Veteran was afforded an additional VA audiological evaluation in January 2012.  The examiner concluded that the Veteran's hearing loss was not related to service and noted the fact that the Veteran's hearing evaluation at separation was well within the normal range.  The examiner also noted that the Veteran reported a family history of hearing loss, which includes his mother.  The Veteran also reported woodworking as a hobby with no ear protection worn.  

The Board finds that the VA examiners opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided a detailed rationale for his opinion, and his opinion was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The only other medical evidence addressing the nexus element is a December 2011 letter from S.K. of the Midwest Ear, Nose & Throat Clinic, s.c. stating that, "[The Veteran] denied any long term noise exposure outside of U.S. military involvement and the remainder of his audiological history is essentially unremarkable . . . It is my opinion that these findings maybe [sic] a result of direct exposure to loud combat noise".  The Board finds this statement speculative at best, as S.K. reported that she did not have access to his prior audiological evaluations and did not provide a rationale for her conclusion.  Thus, it does not provide a sufficient foundation upon which to base a nexus opinion.  See Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).

The Board has also considered the Veteran's assertions that his hearing loss is related to noise exposure in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current hearing loss disability is related to noise exposure in service requires medical expertise to determine.  Thus, the Board finds the VA medical opinion more probative than the Veteran's statements.  

As previously noted, sensorineural hearing loss may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  In addition, a disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

Here, however, the evidence does not show that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  The Veteran's post service treatment records do not show treatment for hearing loss before August 2006.  See VA Treatment Records.  Therefore, presumptive service connection is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded VA examinations to evaluate his coronary artery disease and PTSD in January 2012 - over 5 years ago.  The Veteran, through his representative, asserts that his service-connected coronary artery disease and PTSD are more disabling than reflected in his most recent VA examinations.  See December 2016 Statement of Accredited Representative.  As such, a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

In addition, the most recent VA treatment notes associated with the claims file are from 2013.  On remand, all outstanding VA treatment records should be associated with the Veteran's claims file.

With respect to the issue of entitlement to TDIU, the Board finds that this issue is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Currently, the Veteran does not meet the schedular requirement for TDIU.  Therefore, a decision on the issue of TDIU must be deferred until after the outcome of his increased rating claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center following the procedures set forth in 38 C.F.R. § 3.159. The evidence obtained, if any, should be associated with the claims file.

2.  After completion of the above development, arrange for the Veteran to undergo VA examinations to determine the current severity of his service-connected PTSD and coronary artery disease.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L.M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


